DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/22 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-22, 24-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Independent claims 1 and 22 contain subject matter (i.e., the inner liner being “single continuous”; and each of the plurality of the anti-ballistic body side panels being in contact with bottom of the hollow interior of the body portion) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5, 7, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297).
Regarding claim 1, Piersol (figs. 3, 5 and col. 5, lines 43-46) discloses an Anti-Ballistic Handling Case 14 comprising:
 a body having a plurality of body side walls forming a hollow interior region; 
an anti-ballistic portion or insert 26 formed of an anti-ballistic material disposed adjacent to at least one of the plurality of body side walls; 
wherein the anti-ballistic portion 26 comprises an anti-ballistic body insert configured to be inserted into the hollow interior of the body and contact at least two of the plurality of body side walls (since it is cut to the article 14 shape), the anti-ballistic body insert 26 comprising a plurality of anti-ballistic body side panels, wherein each of the plurality of anti-ballistic body side panels is formed from an anti-ballistic material.
The plurality of anti-ballistic body side panels (panels having the shape of article 14, see col. 5, lines 43-46) including a first anti-ballistic body side panel and a second anti-ballistic body side panel orthogonally attached to the first anti-ballistic body side panel to form an orthogonal angle (fig. 5 and col. 5, lines 43-46).
Piersol further discloses the anti-ballistic body insert further comprising an anti- ballistic bottom panel (panels having the shape of article 14, see fig. 5 and col. 5, lines 43-46) formed from the anti-ballistic material and contacting a bottom of the hollow interior of the body portion.
Piersol fails to disclose:
A single continuous inner liner configured for removable insertion within the anti-ballistic portion such that the antiballistic portion is disposed between the inner liner and at least one of the plurality of body side walls; 
each of the plurality of anti-ballistic body side panels being attached to at least two other anti-ballistic body side panels to form at least a partial box structure defining a hollow anti-ballistic chamber within the anti-ballistic handling case; and
wherein at least a portion of the inner liner is positioned between and is in contact with the fist anti-ballistic body side panel and the anti-ballistic bottom panel;
wherein each of the plurality of the anti-ballistic body side panels is in contact with the bottom of the hollow interior of the body portion; and
wherein the anti-ballistic body insert further comprises an anti-ballistic bottom panel, the anti-ballistic bottom panel is formed from the anti-ballistic material, and contacts a bottom of the hollow interior of the body portion, and wherein the at least portion of the inner liner is positioned between and in contact with one of the plurality of anti-ballistic body side panels and the anti-ballistic bottom panel.  
However, Patstone teaches a thermal container having:
a single continuous inner liner 30 configured for removable insertion within an anti-ballistic portion or insulation 20 such the insulation (including a bottom portion) is disposed between the inner liner 30 and at least one of a plurality of body side walls; 
each of the plurality of anti-ballistic portion or insulation panels being attached to at least two other anti-ballistic portion side panels to form at least a partial box structure defining a hollow anti-ballistic chamber within the anti-ballistic handling case; and
wherein at least a portion of the inner liner 30 is positioned between and is in contact with the insulation side panel and the insulation bottom panel (figs. 2-3B).
Patstone further teaches each of the plurality of the insulation panels being in contact with the bottom section of the interior of the container (fig. 3B). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the side panels of the insert 26 of the modified Piersol, orthogonally attached,  and to have provided the device of Piersol, a liner, as taught by Patstone, for the predictable result of providing a better anti-ballistic protection.
Regarding claim 3, Piersol further discloses a lid having a plurality of a lid side walls, wherein the lid is attached to the body and configured to cover the body portion to enclose the hollow interior region of the body (figs. 3 and 5).
  Regarding claim 4, the modified Piersol further discloses the plurality of lid side walls of the lid define a hollow interior within the lid; and 
further comprising an anti-ballistic portion lid insert configured to be inserted into the hollow interior within the lid and contact at least one of the plurality of lid side walls, the anti- ballistic lid insert comprising: a plurality of anti-ballistic lid side panels, wherein each of the plurality of anti-ballistic lid side panels is formed from an anti-ballistic material, and is attached to at least two other anti- ballistic lid side panels to form at least a partial box structure defining a hollow anti-ballistic chamber within the anti-ballistic handling case (figs. 3, 5 and col. 5, lines 43-46 of Piersol).
Regarding claim 5, Piersol further discloses the anti-ballistic lid insert further comprises an anti-ballistic top panel formed from an anti-ballistic material, and is attached to at least one of the plurality of anti-ballistic lid side panels (fig. 5).
Regarding claim 7, Piersol further discloses the lid is attached to the body by at least one hinge member (claim 1).
  Regarding claim 10, Piersol further discloses a latch mechanism configured to secure the lid to the body in a closed configuration (figs. 3, 5 and claim 1).
  Regarding claim 14, the modified Piersol further discloses the anti-ballistic portion comprises an anti-ballistic panel attached to an inner surface of each of the plurality of body side walls (figs. 2-3B of Patstone).
Regarding claim 15, the modified Piersol further discloses an anti-ballistic panel attached to an inner surface of each of the plurality of lid side walls (fig. 5 of Piersol +fig. 2-3B of Patstone).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) as applied to claim 1 above, further in view of Shane (US 2008/0047860).
Regarding claim 6, the modified Piersol fails to disclose the anti-ballistic top panel being formed from a transparent anti-ballistic material; wherein the lid includes an opening formed in an upper surface; and wherein the anti-ballistic top panel is aligned with the opening to form an anti-ballistic window in the lid.  
However, Shane teaches an anti-ballistic top panel being formed from a transparent anti-ballistic material 470; wherein the lid includes an opening formed in an upper surface; and wherein the anti-ballistic top panel is aligned with the opening to form an anti-ballistic window in the lid (fig. 1 and paragraph 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Piersol, a window as claimed, for the predictable result of allowing a person shielded to view the environment through the window without becoming exposed to potentially hostile projectile fire, as taught by Shane in paragraph 0032.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) as applied to claim 1 above, further in view of Bye (US 4,899,420).
Regarding claim 8, the modified Piersol does not disclose the case further having a strut configured to actuate the lid between an open and a closed configuration.
Bye teaches a container with a strut 48 configured to actuate the lid between an open and a closed configuration (figs. 1 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the case of the modified device of Piersol, a strut, as taught by Bye, for the predictable result of aiding in opening and closing a cover to the case.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) further in view of Bye (US 4,899,420) as applied to claim 8 above, further in view of Tudor (US 2007/0107118).
Regarding claim 9, the modified Piersol fails to disclose the strut being an electronic strut configured to be remotely activated to actuate the lid between the open configuration and the closed configuration.  
However, Tudor teaches it is well known to provide electronic strut 50 configured to be remotely activated (fig. 2, and paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the modified Piersol such that the strut was an electronic strut that can be remotely activated, in view of Tudor, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention. The replacement would be expected to yield a container that can open a cover remotely.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) as applied to claim 1 above,  further in view of Wurm (US 2012/0130534).
Regarding claims 11-12, the modified Piersol fails to disclose the latch mechanism being a biometric lock or a remote activated electronic lock.  
Wurm teaches that it is known for a container to have a latch mechanism is a biometric lock (Par. 0035) or a remote activated electronic lock (Par. 0029). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have made the latch of the modified Piersol, a biometric lock or a remote activated electronic lock, in view of Wurm, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention. The replacement would be expected to yield a latch mechanism that restricts access to a container.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) as applied to claim 1 above,  further in view of Warncke (US 2011/20596920).
Regarding claim 13, the modified Piersol fails to disclose at least one wheel attached to a bottom of the body. 
Warncke teaches a case with at least one wheel 22 attached to a bottom of the body (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have  provided the modified device of Piersol, at least one wheel at the bottom of the body, as taught by Wamcke, for the predictable result of making it easier to transport the case.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) as applied to claim 1 above, further in view of Park et al (US 2005/0197020).
Regarding claims 16-20, the modified Piersol fails to disclose the anti-ballistic material comprises the claimed high strength synthetic fibers laid in at least two different directions.
Park teaches it is known for antiballistic material to comprises high strength synthetic fibers laid in at least two different directions (Fig. 3) wherein the high- strength synthetic fibers include aramid fibers (Par. 0024), polyethylene fibers (Par. 0024) or a combination of polyethylene and aramid fibers (Par. 0024-0025) and wherein the anti-ballistic material comprises a plurality of sheets of high-strength synthetic fibers layered such that fibers of adjacent sheets are laid in different directions (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to have made the antiballistic material of the modified Piersol, high strength synthetic fibers laid in at least two different directions, in view of Warm, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of Invention. The replacement would be expected to yield a container suitable for ballistic protection. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 21, it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Claims 22, 24-26, 28, 31 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) further in view of Gordon (US 5,634,539).
Regarding claims 22, Piersol (figs. 3, 5 and col. 5, lines 43-46) discloses an Anti-Ballistic Handling Case 14 comprising:
 a body having a plurality of body side walls forming a hollow interior region; 
an anti-ballistic portion or insert 26 formed of an anti-ballistic material disposed adjacent to at least one of: the plurality of body side walls; 
wherein the anti-ballistic portion 26 comprises an anti-ballistic body insert configured to be inserted into the hollow interior of the body and contact at least two of the plurality of body side walls (since it is cut to the article 14 shape), the anti-ballistic body insert 26 comprising a plurality of anti-ballistic body side panels, wherein each of the plurality of anti-ballistic body side panels is formed from an anti-ballistic material.
The plurality of anti-ballistic body side panels (panels having the shape of article 14, see col. 5, lines 43-46) including a first anti-ballistic body side panel and a second anti-ballistic body side panel orthogonally attached to the first anti-ballistic body side panel to form an orthogonal angle (fig. 5 and col. 5, lines 43-46).
Piersol further discloses the anti-ballistic body insert further comprising an anti- ballistic bottom panel (panels having the shape of article 14, see fig. 5 and col. 5, lines 43-46) formed from the anti-ballistic material and contacting a bottom of the hollow interior of the body portion.
Piersol fails to disclose:
the plurality of body side walls attached to a frame;
a single continuous inner liner configured for removable insertion within the anti-ballistic portion such that the antiballistic portion is disposed between the inner liner and at least one of the plurality of body side walls; 
each of the plurality of anti-ballistic body side panels being attached to at least two other anti-ballistic body side panels to form at least a partial box structure defining a hollow anti-ballistic chamber within the anti-ballistic handling case; and
wherein at least a portion of the inner liner is positioned between and is in contact with the fist anti-ballistic body side panel and the anti-ballistic bottom panel;
wherein each of the plurality of the anti-ballistic body side panels is in contact with the bottom of the hollow interior of the body portion; and
wherein the anti-ballistic body insert further comprises an anti-ballistic bottom panel, the anti-ballistic bottom panel is formed from the anti-ballistic material, and contacts a bottom of the hollow interior of the body portion, and wherein the at least portion of the inner liner is positioned between and in contact with one of the plurality of anti-ballistic body side panels and the anti-ballistic bottom panel.  
However, Patstone teaches a thermal container having:
a single continuous inner liner 30 configured for removable insertion within an anti-ballistic portion or insulation 20 such the insulation (including a bottom portion) is disposed between the inner liner 30 and at least one of a plurality of body side walls; 
each of the plurality of anti-ballistic portion or insulation panels being attached to at least two other anti-ballistic portion side panels to form at least a partial box structure defining a hollow anti-ballistic chamber within the anti-ballistic handling case; and
wherein at least a portion of the inner liner 30 is positioned between and is in contact with the insulation side panel and the insulation bottom panel (figs. 2-3B).
Patstone further teaches each of the plurality of the insulation panels being in contact with the bottom section of the interior of the container (fig. 3B). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the side panels of the insert 26 of the modified Piersol, orthogonally attached,  and to have provided the device of Piersol, a liner, as taught by Patstone, for the predictable result of providing a better anti-ballistic protection.
Regarding the plurality of body side walls being attached to a frame, Gordon teaches a luggage having a frame 36-42 attached to its side walls (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the case the of the modified Piersol, a frame, as taught by Gordon, for the predictable result of better protecting the edges and corners of the case.
Regarding claim 24, Piersol further discloses a lid having a plurality of a lid side walls, wherein the lid is attached to the body and configured to cover the body portion to enclose the hollow interior region of the body (figs. 3 and 5).
  Regarding claim 25, the modified Piersol further discloses the plurality of lid side walls of the lid define a hollow interior within the lid; and 
further comprising an anti-ballistic portion lid insert configured to be inserted into the hollow interior within the lid and contact at least one of the plurality of lid side walls, the anti- ballistic lid insert comprising: a plurality of anti-ballistic lid side panels, wherein each of the plurality of anti-ballistic lid side panels is formed from an anti-ballistic material, and is attached to at least two other anti- ballistic lid side panels to form at least a partial box structure defining a hollow anti-ballistic chamber within the anti-ballistic container (figs. 3, 5 and col. 5, lines 43-46 of Piersol).
Regarding claim 26, Piersol further discloses the anti-ballistic lid insert further comprises an anti-ballistic top panel formed from an anti-ballistic material, and is attached to at least one of the plurality of anti-ballistic lid side panels (fig. 5).
Regarding claim 28, Piersol further discloses the lid is attached to the body by at least one hinge member (claim 1).
  Regarding claim 31, Piersol further discloses a latch mechanism configured to secure the lid to the body in a closed configuration (figs. 3, 5 and claim 1).
  Regarding claim 35, the modified Piersol further discloses the anti-ballistic portion comprises an anti-ballistic panel attached to an inner surface of each of the plurality of body side walls (figs. 2-3B of Patstone).
Regarding claim 36, the modified Piersol further discloses an anti-ballistic panel attached to an inner surface of each of the plurality of lid side walls (fig. 5 of Piersol +figs. 2-3B of Patstone).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) further in view of Gordon (US 5,634,539) as applied to claim 22 above, further in view of Shane (US 2008/0047860).
Regarding claim 27, the modified Piersol fails to disclose the anti-ballistic top panel being formed from a transparent anti-ballistic material; wherein the lid includes an opening formed in an upper surface; and wherein the anti-ballistic top panel is aligned with the opening to form an anti-ballistic window in the lid.  
However, Shane teaches an anti-ballistic top panel being formed from a transparent anti-ballistic material 470; wherein the lid includes an opening formed in an upper surface; and wherein the anti-ballistic top panel is aligned with the opening to form an anti-ballistic window in the lid (fig. 1 and paragraph 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Piersol, a window as claimed, for the predictable result of allowing a person shielded to view the environment through the window without becoming exposed to potentially hostile projectile fire, as taught by Shane in paragraph 0032.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) further in view of Gordon (US 5,634,539) as applied to claim 22 above, further in view of Bye (US 4,899,420).
Regarding claim 29, the modified Piersol does not disclose the case further having a strut configured to actuate the lid between an open and a closed configuration.
Bye teaches a container with a strut 48 configured to actuate the lid between an open and a closed configuration (figs. 1 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the case of the modified device of Piersol, a strut, as taught by Bye, for the predictable result of aiding in opening and closing a cover to the case.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) further in view of Gordon (US 5,634,539) and Bye (US 4,899,420) as applied to claim 29 above, further in view of Tudor (US 2007/0107118).
Regarding claim 30, the modified Piersol fails to disclose the strut being an electronic strut configured to be remotely activated to actuate the lid between the open configuration and the closed configuration.  
However, Tudor teaches it is well known to provide electronic strut 50 configured to be remotely activated (fig. 2, and paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the modified Piersol such that the strut was an electronic strut that can be remotely activated, in view of Tudor, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention. The replacement would be expected to yield a container that can open a cover remotely.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) further in view of Gordon (US 5,634,539) as applied to claim 22 above, further in view of Wurm (US 2012/0130534).
Regarding claims 32-33, the modified Piersol fails to disclose the latch mechanism being a biometric lock or a remote activated electronic lock.  
Wurm teaches that it is known for a container to have a latch mechanism is a biometric lock (Par. 0035) or a remote activated electronic lock (Par. 0029). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have made the latch of the modified Piersol, a biometric lock or a remote activated electronic lock, in view of Wurm, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention. The replacement would be expected to yield a latch mechanism that restricts access to a container.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) further in view of Gordon (US 5,634,539) as applied to claim 22 above, further in view of Warncke (US 2011/20596920).
Regarding claim 34, the modified Piersol fails to disclose at least one wheel attached to a bottom of the body. 
Warncke teaches a case with at least one wheel 22 attached to a bottom of the body (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have  provided the modified device of Piersol, at least one wheel at the bottom of the body, as taught by Wamcke, for the predictable result of making it easier to transport the case.

Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Piersol (US 9,027,810) in view of Patstone (US 2014/0054297) further in view of Gordon (US 5,634,539) as applied to claim 22 above, further in view of Park et al (US 2005/0197020)
Regarding claims 37-41, the modified Piersol fails to disclose the anti-ballistic material comprises the claimed high strength synthetic fibers laid in at least two different directions.
Park teaches it is known for antiballistic material to comprises high strength synthetic fibers laid in at least two different directions (Fig. 3) wherein the high- strength synthetic fibers include aramid fibers (Par. 0024), polyethylene fibers (Par. 0024) or a combination of polyethylene and aramid fibers (Par. 0024-0025) and wherein the anti-ballistic material comprises a plurality of sheets of high-strength synthetic fibers layered such that fibers of adjacent sheets are laid in different directions (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to have made the antiballistic material of the modified Piersol, high strength synthetic fibers laid in at least two different directions, in view of Warm, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of Invention. The replacement would be expected to yield a container suitable for ballistic protection. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 42, it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735